DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 1, in the 2nd line under Cross-reference, the parent application “16/526,770” should be added adjacent the phrase “(now abandoned)”.
On page 1, in the 2nd line under Field and Background, replace “ravity” with “gravity” before “casting”.
On page 3, last line, replace “ebodiments” with “embodiments” after “some”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 3,587,717) in view of Ward (US 4,069,860).
Regarding independent claim 11, Yamauchi et al. disclose a device and method for making a lead battery grid strip that includes electrode carriers (abstract; column 2, line 27 through column 3, line 33; and Figures 1, 2, and 5), in which the casting device and method comprise the following structural features and process steps:
providing a casting drum (10) having a draft angle extending between 3 and 7 degrees (the range of angles includes values encompassing 3 to 7 degrees (higher and lower values as well) and is interpreted as the contact area that the casting drum (10) is in contact with belt (34)), a surface of which the casting drum (10) is engraved with a shape of a lead grid strip to be cast;
providing a casting shoe (1) positioned on an outer circumference of the casting drum (10), wherein an exiting liquid lead that is supplied flows into the casting drum surface and solidifies into a lead grid strip on the casting drum (10) prior to one rotation of the casting drum (10) from the position of the casting shoe (1); and
wherein the lead grid strip is withdrawn/released at a lower vertex of the casting drum (10).
Yamauchi et al. fail to teach wherein the casting drum turns about a three quarter turn of the casting drum before delivering molten metal to become solidified.
However, Ward discloses a wheel-belt casting machine for casting metal strip (abstract; column 3, line 58 through column 4, line 26; and Figure 1), in which the casting machine has a casting drum operable to receive molten metal onto its surface, and after the molten metal is dispersed onto the casting drum, the casting drum would rotate at least a three quarter turn, for the purpose of promoting controlled (improved heat-transfer) solidification of the molten metal forming the metal strip (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to extend the molten metal contact rotation to a three quarter turn, as taught by Ward, into the lead battery grid strip making device of Yamauchi et al., in order to promote improved control of solidification of the molten metal forming the metal strip (Ward; abstract).
Regarding claim 12, Yamauchi et al. in view of Ward fail to explicitly teach that the casting drum has a radius of greater than 1 m.  However, casting drums are widely known to have a large radius since larger cast metal strip thicknesses with easier separation from the casting drum would be advantageously produced by one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to use a casting drum radius larger than 1 m, since it would depend on casting parameters and desired thickness of cast metal strip to be obtained in subsequent casting process.  Moreover, any change in size/proportion of a structure would have been obvious to one of ordinary skill in the art.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 1, 2022